
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 22
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Woolsey (for
			 herself, Mrs. Tauscher,
			 Mr. McDermott,
			 Mr. Hinchey,
			 Mr. Cohen,
			 Mr. Waxman,
			 Mr. Wu, Ms. Norton, Mr.
			 Lewis of Georgia, Ms.
			 Shea-Porter, Mr. Hastings of
			 Florida, Mr. Capuano,
			 Ms. Lee of California,
			 Mr. Israel,
			 Mrs. Maloney,
			 Mr. Nadler of New York,
			 Ms. Hirono,
			 Mr. Markey of Massachusetts,
			 Mr. Ellison,
			 Mr. Dicks,
			 Mrs. Lowey,
			 Ms. Waters,
			 Ms. Richardson, and
			 Mr. Farr) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Senate should ratify the Convention on the Elimination
		  of All Forms of Discrimination Against Women (CEDAW).
	
	
		That it is the sense of the House of
			 Representatives that—
			(1)the full
			 realization of the rights of women is vital to the development and well-being
			 of people of all nations; and
			(2)the Senate should,
			 therefore, give its advice and consent to the ratification of the Convention on
			 the Elimination of All Forms of Discrimination Against Women.
			
